OPINION OF THE COURT
Per Curiam.
Respondent Yong Wang was admitted to the practice of law in the State of New York by the Third Judicial Department on June 23, 1998, and at all times relevant to this proceeding maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee seeks an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent from the practice of law on the ground that he was suspended, pursuant to 22 NYCRR 603.4 (e) (1) (i), and has neither appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement for a period of over six months from the date of his suspension.
After extensive, but unsuccessful, efforts were made to obtain from respondent, via email, a current mailing address for him, the Committee moved to have him suspended from the practice of law based on his failure to cooperate with its investigation into several complaints by respondent’s former clients alleging neglect of cases, failure to communicate, abandonment of his law practice, failure to turn over files to a client, and failure to register with the Office of Court Administration and pay his biennial registration fee. The motion was granted by this Court on March 24, 2011 (see Matter of Yong Wang, 83 AD3d 32 [1st Dept 2011]).
Since respondent did not appear either on the previous motion or on the present motion, and has made no application for a hearing or reinstatement, nor filed an affidavit of compliance as directed by this Court’s prior order (see 22 NYCRR 603.13 [f]), grounds to disbar respondent have been established.
Accordingly, the Committee’s motion to disbar respondent, pursuant to 22 NYCRR 603.4 (g), should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Saxe, J.R, Moskowitz, Abdus-Salaam, Manzanet-Daniels and Román, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.